     Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 1 of 22



                   UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

               Plaintiffs,

       v.                                            Civil Action No. 1:20-cv-11283-ADB

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in
his official capacity as Acting Secretary of
the United States Department of Homeland
Security; and MATTHEW ALBENCE, in
his official capacity as Acting Director of
U.S. Immigration and Customs
Enforcement,

               Defendants.



      MEMORANDUM OF LAW OF AMERICAN PHYSICAL SOCIETY
  AND OTHER PROFESSIONAL SOCIETIES AS AMICI CURIAE SUPPORTING
        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

                                   Matthew S. Shapanka (BBO# 690394)
                                     Counsel of Record
                                   Beth S. Brinkmann (pro hac vice motion forthcoming)
                                   Trisha B. Anderson (pro hac vice motion forthcoming)
                                   Laura Dolbow (pro hac vice motion forthcoming)
                                   Megan C. Keenan (pro hac vice motion forthcoming)
                                   COVINGTON & BURLING LLP
                                   One CityCenter
                                   850 Tenth Street, NW
                                   Washington, DC 20001-4956
                                   (202) 662-6000

                                   Counsel for American Physical Society
                                   (full list of counsel included on pages 10–13 of brief)
           Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 2 of 22



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

CORPORATE DISCLOSURE STATEMENT ............................................................................. iv

STATEMENT OF AMICUS CURIAE .............................................................................................1

I.        INTRODUCTION ...............................................................................................................1

II.       ARGUMENT .......................................................................................................................2

          A. The U.S. Dominance of Science and Technology Relies Heavily on Talented
          Scientists Who First Come to the United States as International Students, Which
          Significantly Furthers the Public Interest. ...........................................................................2

          B. If Not Enjoined, the Rescission Will Undermine the Public Interest and Cause
          Irreparable Harm to the Nation’s Power, Influence, and Prestige in Science and
          Technology ..........................................................................................................................4

CONCLUSION ................................................................................................................................8

CERTIFICATE OF SERVICE ......................................................................................................14
          Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 3 of 22



                                            TABLE OF AUTHORITIES

                                                                                                                     Page(s)
CASES AND JUDICIAL ORDERS

Dep’t of Homeland Sec. v. Regents of the Univ. of California, 140 S. Ct. 1891 (2020) . . . . . . . . 2

Motor Vehicle Mfrs. Ass’n of United States, Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29
      (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

EXECUTIVE BRANCH DOCUMENTS

U.S. Immigration & Customs Enforcement, Broadcast Message No. 2003-01: Coronavirus Disease
       2019 (COVID-19) and Potential Procedural Adaptations for F and M Nonimmigrant
       Students (Mar. 9, 2020), https://www.ice.gov/doclib/sevis/pdf/bcm2003-01.pdf . . . . . . . . 4

U.S. Immigration & Customs Enforcement, COVID-19: Guidance for SEVP Stakeholders (Mar. 13,
       2020), https://www.ice.gov/sites/default/files/documents/Document/2020/
       Coronavirus%20Guidance_3.13.20.pdf . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

U.S. Immigration & Customs Enforcement, Broadcast Message No. 2007-01: COVID-19 and Fall
       2020 (July 6, 2020), https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf . . . . . . . . . 1, 5

OTHER PUBLICATIONS, ARTICLES AND PUBLICLY AVAILABLE RESEARCH REPORTS

Am. Anthropological Ass’n et al., An Open Letter to the White House, Department of Homeland
     Security       and       Department        of        State             (July           8,           2020),
     https://www.ametsoc.org/index.cfm/ams/about-ams/ams-position-letters/multi-society-
     letter-opposing-sevp-modification-for-student-visas/ . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Am. Inst. of Physics, Letter Report: Peril and Promise: Impacts of the COVID-19 Pandemic on the
      Physical Sciences (2020), https://www.aip.org/sites/default/files/aipcorp/files/peril-and-
      promise-final.pdf . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Am. Physical Soc’y, APS Report: Economic Impact of Industrial Physics (Jan. 2019),
     https://www.aps.org/programs/industrial/upload/APS-Report-Economic-Impact-of-
     Industrial-Physics.pdf . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Am. Physical Soc’y, APS Survey Report: Attracting the Best Students in the World to U.S.
     Universities: Challenges and Opportunities (Oct. 2019), https://www.aps.org/policy/issues/
     upload/APS-Int-Students-Survey-Results.pdf . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

APS Council, APS Statement 03.1: Visa Rules and Government Procedures Hampering U.S. Science
      and Technology (June 6, 2003), https://www.aps.org/policy/statements/03_1.cfm. . . . . . 3, 5




                                                              ii
         Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 4 of 22



Beethika Khan et al., The State of U.S. Science and Engineering 2020, Nat’l Sci. Bd. & Nat’l Sci.
       Found. (Jan. 15, 2020), https://ncses.nsf.gov/pubs/nsb20201 . . . . . . . . . . . . . . . . . . . . . . 3

Stuart Anderson, NFAP Policy Brief, Nat’l Found. for Am. Policy (2018), https://nfap.com/wp-
       content/uploads/2019/01/2018-BILLION-DOLLAR-STARTUPS.NFAP-Policy-Brief.2018-
       1.pdf (last visited July 10, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Nat’l Acad. of Sciences, Rising Above the Gathering Storm, Revisited: Rapidly Approaching
       Category 5 (2010), https://www.nap.edu/catalog/12999/rising-above-the-gathering-storm-
       revisited-rapidly-approaching-category-5 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3




                                                            iii
        Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 5 of 22



                         CORPORATE DISCLOSURE STATEMENT

        In compliance with Federal Rule of Civil Procedure 7.1, all amici curiae state that they are

non-profit corporations with no parent corporation and that no public company owns any interest in

them.



                                     Respectfully submitted,

                                     /s Matthew S. Shapanka______________
                                     Matthew S. Shapanka
                                       Counsel of Record
                                     COVINGTON & BURLING LLP
                                     One CityCenter
                                     850 Tenth Street, NW
                                     Washington, DC 20001-4956
                                     (202) 662-6000

                                     Carrie Garber Siegrist (pro hac vice motion forthcoming)
                                     Sari M. Long (pro hac vice motion forthcoming)
                                     Faegre Drinker Biddle & Reath LLP
                                     1050 K Street NW, Suite 400
                                     Washington, DC 20001
                                     (202) 312-7419
                                     carrie.siegrist@faegredrinker.com
                                     sari.long@faegredrinker.com
                                     Counsel for the American Association for the Advancement of
                                     Science

                                     Murray E. Bevan (pro hac vice motion forthcoming)
                                     Bevan, Mosca & Giuditta, P.C.
                                     222 Mount Airy Road, Suite 200
                                     Basking Ridge, NJ 07920
                                     mbevan@bmg.law
                                     Telephone: (908) 753-8300
                                     Fax: (908) 848-6419
                                     www.bmg.law
                                     Counsel for American Association of Physicists in Medicine

                                     David Frantz (pro hac vice motion forthcoming)
                                     Conlon, Frantz & Phelan
                                     1740 N Street NW, Suite 1
                                     Washington, DC 20036

                                                 iv
Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 6 of 22



                       202) 320-7620
                       dfrantz@conlonfrantz.com
                       Counsel for American Anthropological Association

                       Christine K. Bush (BBO No. 635381)
                       HINCKLEY ALLEN & SNYDER LLP
                       28 State Street
                       Boston, MA 02109
                       Telephone: (617) 345-9000
                       cbush@hinckleyallen.com
                       Counsel for American Mathematical Society

                       Sarah E. Mooney, Esq. (pro hac vice motion forthcoming)
                       Webster, Chamberlain & Bean, LLP
                       1747 Pennsylvania Avenue, N.W., Suite 1000
                       Washington, DC 20006
                       Main: (202) 785-9500
                       Direct: (202) 688-3532
                       Cell: (202) 302-1950
                       Fax: (202) 835-0243
                       smooney@wc-b.com
                       Counsel for American Geophysical Union

                       Robert E. McLaughlin, Sr., Esquire (BBO# 337480)
                       Gilman, McLaughlin & Hanrahan LLP
                       101 Merrimac Street – P.O. Box 9601
                       Boston, MA 02114-9601
                       Telephone: (617) 227-9999
                       E-mail: remsr@gilmac.com
                       Counsel for American Meteorological Society

                       Drew Englund (pro hac vice motion forthcoming)
                       Drew@nonprofitlaw.com
                       RENOSI LAW, P.A.
                       3554 West Orange Country Club Dr.
                       Suite 140
                       Winter Garden, FL 34787
                       407-803-3981
                       Counsel for Society of Vacuum Coaters

                       Mr. Bill Abruzzo, Esq. (pro hac vice motion forthcoming)
                       General Counsel
                       The Optical Society
                       2010 Massachusetts Ave, NW
                       Washington, DC 20036 USA
                       202-416-1945

                                 v
Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 7 of 22



                       babruzzo@osa.org
                       Counsel for The Optical Society

                       James Anderson (pro hac vice motion forthcoming)
                       Howe, Anderson, and Smith, PC
                       2401 Pennsylvania Avenue
                       Suite 350, Washington, DC 20037
                       (202) 296-5680
                       janderson@haspc.com
                       Counsel for American Society of Plant Biologists

                       Hugh Webster (pro hac vice motion forthcoming)
                       Webster, Chamberlain & Bean
                       1747 Pennsylvania Ave., NW
                       Suite 1000
                       Washington, DC 20006
                       (202) 785-9500
                       hwebster@wc-b.com
                       www.wc-b.com
                       Counsel for Biophysical Society

                       Lisa A. Stegink (pro hac vice motion forthcoming)
                       500 Davis Sreet
                       Evanston, IL, 60201
                       Office: 224.307.4147
                       LStegink@InsightCounselLlc.com
                       Counsel for Acoustical Society of America

                       Mark H.M. Sosnowsky (BBO# 661724)
                       (pro hac vice motion forthcoming)
                       FAEGRE DRINKER BIDDLE & REATH LLP
                       1500 K Street, N.W., Suite 1100
                       Washington, D.C. 20005
                       Tel: 202-354-1327
                       Fax: 202-230-5354
                       mark.sosnowsky@faegredrinker.com
                       Counsel for American Society of Tropical Medicine and
                       Hygiene

                       John F. O’Connor (pro hac vice motion forthcoming)
                       STEPTOE & JOHNSON LLP
                       1330 Connecticut Avenue, N.W.
                       Washington, D.C. 20036
                       (202) 429-3000
                       Counsel for American Institute of Physics and American
                       Astronomical Society

                                 vi
Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 8 of 22




                       Leo S. Fisher (pro hac vice motion forthcoming)
                       James V Irving, MA Bar #649257
                       BEAN, KINNEY & KORMAN, P.C.
                       2311 Wilson Boulevard, Fifth Floor
                       Arlington, VA 22201
                       Lfisher@beankinney.com
                       Jirving@beankinney.com
                       703/525-4000
                       Counsel for the American Association for Dental Research

                       David Hillman
                       Ellis & Winters, LLP
                       4131 Parklake Avenue Suite 400
                       Raleigh, NC 27612
                       919-865-7090
                       david.hillman@elliswinters.com
                       Counsel for Sigma Xi, The Scientific Research Honor Society




                                 vi
                                 i
        Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 9 of 22



                               STATEMENT OF AMICI CURIAE

       The American Physical Society, American Association for the Advancement of Science,

American Institute of Physics, American Astronomical Society, American Meteorological Society,

American Association of Physicists in Medicine, American Anthropological Association,

American Mathematical Society, American Geophysical Union, American Society of Plant

Biologists, Biophysical Society, Society of Vacuum Coaters, The Optical Society, Acoustical

Society of America, American Society of Tropical Medicine and Hygiene, American Institute of

Physics, American Astronomical Society, American Association for Dental Research, and

Scientific Research Honor Society Sigma Xi (collectively, “Amici”) file this brief on behalf of

their members who are directly affected by the U.S. Immigration and Custom Enforcement’s

(“ICE”) July 6 Directive. Amici are nonprofit science, engineering, math, medical, and other

professional membership societies and federations of members societies. Their members include

international students pursuing science degrees in the United States, many of whom hold F-1 visas

and are directly affected by the July 6 Directive that Plaintiffs seek to enjoin.

I.     INTRODUCTION

       Amici support Plaintiffs’ request and motion to this Court to enjoin Defendants from

enforcing ICE’s July 6 Directive, which rescinds the COVID-19 exemption that permitted

international students to remain active in the Student and Exchange Visitor Program (“SEVP”) if

their universities switched to online or alternative remote instruction. See U.S. Immigration &

Customs Enforcement, Broadcast Message No. 2007-01: COVID-19 and Fall 2020 (July 6, 2020),

https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf. As Plaintiffs argue, ICE has failed to

articulate any rationale sufficient to justify canceling the visas of international students whose

universities shift to remote instruction during the COVID-19 pandemic. Pls.’ Mem. in Support of

Mot. for TRO at 13, ECF 5. Because the agency’s policy change “entirely fail[s] to consider [an]
                                                  1
       Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 10 of 22



important aspect of the problem”—the impact on international students, universities, and the

scientific community—the July 6 Directive is thus arbitrary and capricious. Dep’t of Homeland

Sec. v. Regents of the Univ. of California, 140 S. Ct. 1891, 1913 (2020); Motor Vehicle Mfrs. Ass’n

of United States, Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Amici further

contend that the July 6 Directive will wreak irreparable harm on these impacted parties,

demonstrating that the preliminary injunction that Plaintiffs request are in the public interest.

       Amici maintain that this rescission during an unabated pandemic in the United States will

irreparably harm not only the students whose visas are canceled and the schools who lose these

talented and promising students, but also will harm the reputation of the United States as the most

desirable destination for the best and brightest budding science scholars. This loss of talented

scientists will reduce quality and quantity in the trained technical workforce and reduce the

innovations that they provide, and thus will harm the economy and our national security. Even if

schools resume classes in order to not lose their international students, they will expose students

and faculty to the virus, which could lead to the same outcome: a reduced trained technical

workforce, which ultimately will lead to a reduced level of American innovation and success in

science and the broader economy.

II.    ARGUMENT

       A.      The U.S. Dominance of Science and Technology Relies Heavily on Talented
               Scientists Who First Come to the United States as International Students,
               Which Significantly Furthers the Public Interest.

       Much of the pre-eminence of U.S. science is due to the nation’s outstanding colleges and

research universities, which have attracted the best students worldwide to the United States for

their undergraduate degrees and advanced studies. After graduation, many international students

remain in the United States on other types of visas to contribute to scientific and technological

innovation in the U.S. economy. “National security and economic vitality critically depend on


                                                  2
         Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 11 of 22



science and technology and strongly profit from contributions of foreign-born scientists and

engineers”—scientists and engineers who often start their pathway as international students at

universities here in the United States. APS Council, APS Statement 03.1: Visa Rules and

Government Procedures Hampering U.S. Science and Technology (June 6, 2003),

https://www.aps.org/policy/statements/03_1.cfm.

         More than half of the Ph.D. students in science fields in the United States are international

students, largely on F-1 visas. Beethika Khan et al., The State of U.S. Science and Engineering

2020, Nat’l Sci. Bd. & Nat’l Sci. Found. (Jan. 15, 2020), https://ncses.nsf.gov/pubs/nsb20201. In

the physical sciences, most students are hired by U.S. industry after graduation. Am. Physical

Soc’y,     APS     Report:     Economic      Impact    of    Industrial    Physics    (Jan.    2019),

https://www.aps.org/programs/industrial/upload/APS-Report-Economic-Impact-of-Industrial-

Physics.pdf. About 70% of the international students in science fields who earn a Ph.D. in the

United States continue to work and conduct research in the United States in science or technology

positions in their specialized area. Nat’l Acad. of Sciences, Rising Above the Gathering Storm,

Revisited: Rapidly Approaching Category 5 at 41 (2010), https://www.nap.edu/catalog/12999/

rising-above-the-gathering-storm-revisited-rapidly-approaching-category-5.

         Research labs, educational institutions, and industry rely on talented international students

to work in the United States for their careers, and many highly talented international students do

so. These students enrich the U.S. economy, become part of the diverse American society, and

contribute greatly to the country’s pre-eminence in science and technology.

         In 2018, immigrants founded more than half (50 of 91) of the privately-held billion-dollar

startup companies in the United States, and 21 of these immigrants first came to the United States

as international students. The total value of these companies in 2018 was $248 billion, and they




                                                  3
       Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 12 of 22



created an average of more than 1,200 jobs per company, the “vast majority” of which were in the

United States.    Stuart Anderson, NFAP Policy Brief, Nat’l Found. for Am. Policy (2018),

https://nfap.com/wp-content/uploads/2019/01/2018-BILLION-DOLLAR-STARTUPS.NFAP-

Policy-Brief.2018-1.pdf (last visited July 10, 2020). The July 6 Directive challenged in this suit

would, however, prevent such international students from pursuing an education in the United

States. That ban would disrupt the pipeline of such talented and innovative scientists at the earliest

stage, which would have a devastating impact on the scientific community in the United States for

generations to come—an impact that will be felt unless the ban is decisively enjoined by entry of

Plaintiffs’ requested preliminary injunction. Enjoining the July 6 Directive is no doubt in the

public interest to avoid the significant and long-lasting adverse impact on continued U.S. global

leadership in scientific and technological industries.

       B.        If Not Enjoined, the Rescission Will Undermine the Public Interest and Cause
                 Irreparable Harm to the Nation’s Power, Influence, and Prestige in Science
                 and Technology.

       In March 2020, recognizing the “extraordinary nature of the COVID-19 emergency,” ICE

implemented guidance permitting international students to remain active in SEVP if their

universities switched to online or alternative remote instruction, creating a COVID-19 exemption

to the requirement that international students take a certain number of in-person courses to

participate in SEVP. See ICE, Broadcast Message No. 2003-01: Coronavirus Disease 2019

(COVID-19) and Potential Procedural Adaptations for F and M Nonimmigrant Students (Mar. 9,

2020), https://www.ice.gov/doclib/sevis/pdf/bcm2003-01.pdf; ICE, COVID-19: Guidance for

SEVP Stakeholders (Mar. 13, 2020), https://www.ice.gov/sites/default/files/documents/

Document/2020/Coronavirus%20Guidance_3.13.20.pdf. But on July 6, 2020, ICE rescinded that

sensible COVID-19 exemption and issued new guidance that would terminate the visas of

international students whose universities implement remote instruction during the COVID-19


                                                  4
       Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 13 of 22



pandemic—regardless of whether the public health conditions at that university require a shift to

online classes, and regardless of whether the shift to remote learning takes place at the start of the

term or midway through the term. U.S. Immigration & Customs Enforcement, Broadcast Message

No.      2007-01:        COVID-19          and        Fall      2020       (July       6,      2020),

https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf.

       Recognizing the impact that visa policies have on the U.S. scientific community, as well

as broader economic and national security interests, amici have long “call[ed] on the United States

Administration and Congress to maintain and implement appropriate and effective visa rules and

government procedures that sustain science and technology[,] promote continuing international

scientific and technological cooperation[,] and ensure the flow of people and knowledge needed

to guarantee economic strength and national security.” APS Council, APS Statement 03.1: Visa

Rules and Government Procedures Hampering U.S. Science and Technology (June 6, 2003),

https://www.aps.org/policy/statements/03_1.cfm.

       Amici’s support for Plaintiffs’ motion to enjoin the July 6 Directive reflects their views that

the July 6 Directive “will not only cost the US the current cohort of future innovators now enrolled

in US schools, but could permanently destroy one of America’s main competitive advantages: our

ability to attract the world’s best and brightest to study here, work here, and ultimately create

America’s industries and jobs of the future.” Am. Anthropological Ass’n et al., An Open Letter to

the White House, Department of Homeland Security and Department of State (July 8, 2020),

https://www.ametsoc.org/index.cfm/ams/about-ams/ams-position-letters/multi-society-letter-

opposing-sevp-modification-for-student-visas/.

       Exclusion of international students and scholars would significantly damage American

excellence in science and technology. The successful reliance on top talent from around the world




                                                  5
       Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 14 of 22



to come to study in U.S. research universities is now under attack by numerous Executive Orders,

regulations, and pronouncements that have restricted otherwise lawful immigration. “Recent

policy decisions to restrict future immigration to the United States will make it even more difficult

to attract the top-level foreign-born talent to the United States that we need to fill positions in the

physical sciences throughout the research enterprise and the broader economy.” See Am. Inst. of

Physics, Letter Report: Peril and Promise: Impacts of the COVID-19 Pandemic on the Physical

Sciences (2020), https://www.aip.org/sites/default/files/aipcorp/files/peril-and-promise-final.pdf.

The July 6 Directive follows on the heels of these actions, and it further exacerbates the damage

they are inflicting on the scientific community and the public interest more generally. In this way,

the July 6 Directive builds upon and aggravates the effect of these prior actions, which have already

begun to undermine the long-standing pre-eminence of U.S. science in measurable ways.

       The American Physical Society conducted surveys in 2019 to evaluate the applications of

international students to more than 60 U.S. physics departments graduating 10 or more Ph.D.

students per year. The study also surveyed more than 700 international students, including those

who enrolled in U.S. institutions for graduate school, and those who chose not to come to the

United States. Am. Physical Soc’y, APS Survey Report: Attracting the Best Students in the World

to     U.S.      Universities:       Challenges       and       Opportunities        (Oct.      2019),

https://www.aps.org/policy/issues/upload/APS-Int-Students-Survey-Results.pdf.          These surveys

found significant reductions in graduate applications from international students from 2017 to

2019. The reductions were particularly severe in schools such as large state universities, which

collectively train more than 70% of the physics Ph.D. students in the United States. Applications

from international students dropped by 22% at these schools in the past two years. Id.

       The survey results indicate that the reasons for this dramatic decline are linked to the




                                                  6
       Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 15 of 22



Administration’s restrictive immigration policies. Of those who chose not to apply to U.S. schools,

32% stated that the United States is now viewed as unwelcoming to international students.

Furthermore, 85% said that they are more likely to apply to a school in a country that provides

options to work there after graduation.

       These data show the negative impact of the Administration’s restrictive immigration

policies in 2017–2019 prior to the issuance of the July 6 Directive. If not enjoined, this rescission

would only broaden the chilling effect on U.S. universities’ abilities to attract top scholars from

around the world. This will in turn create a deficit in top talent graduating from U.S. schools, just

at a time when we are facing a pandemic crisis that must be solved by advances in science and

technology.

       Because the July 6 Directive reflects hostility toward international students and creates

uncertainty about the stability and security of their status in the United States, future students may

choose to study in other countries rather than in the United States in even greater numbers due to

perceived hostile policies and diminshed science reputation here. They will not help fuel the high-

tech startups of the future, as they have done in the past. This will have a negative impact on

innovation in this country, damaging both the economy of the United States and its national

security. Science, the economy, and national security all thrive when participation and its

accompanying opportunities for innovation are not inhibited, but are instead open to the best and

brightest from both the United States and abroad.

       The loss to the United States will be to the advantage of other countries, including our main

leading economic and geopolitical competitors. The other countries throughout the world who

value highly science and education will benefit from the top talent that no longer comes to the

United States as international students. As the United States becomes increasingly unwelcoming,




                                                  7
       Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 16 of 22



other countries gain the advantages that international students historically have given the United

States. The July 6 Directive enhances this growing imbalance. The disruption in the pipeline of

U.S. graduate students will cause irreparable harm to innovation in the United States, and

accordingly its economy and its national security.

       If universities decide in the face of the July 6 Directive to resume in-person classes in order

to retain some of their best students, the results will be even more dire. Such a move would

certainly affect all U.S. graduate students, including both domestic and international students, who

may choose to drop out of U.S. graduate school rather than risk infection by taking in-person

classes. Those who are most determined to continue their advanced scientific and technological

studies will likely enroll in foreign universities where public health is not put at risk by the July 6

Directive. A move to re-open in-person classes at U.S. universities would also put University

staff, faculty, and other employees at risk, further damaging the science and technology talent pool

in the United States.

                                          CONCLUSION

       The July 6 Directive would rescind the sensible COVID-19 exemption to SEVP’s in-person

course requirement during the global public health crisis, and would instead terminate the visas of

international students whose universities implement remote instruction during the COVID-19

pandemic. Rescission of the COVID-19 exemption potentially affects up to half of the science

Ph.D. students in the United States, because about half are international students, predominantly

on F-1 visas. Mandating in-person classes regardless of the public health situation at a particular

campus or community will expose these students and their American citizen counterparts to

COVID-19, whereas cancellation of in-person classes in favor of remote instruction will lead to

cancellation of their visas. The broader harm of this rescission is to U.S. scientific innovation and




                                                  8
       Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 17 of 22



prestige. This country stands to lose the contributions talented students will otherwise make to

scientific and technological innovation in this country, which energizes the economy. This would

further damage U.S. prestige in science and harm our ability to attract the best scientists in the

future, threatening our future economic growth and national security. Plaintiffs’ motion for a

preliminary injunction should be granted as clearly in the public interest.




                                                 9
      Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 18 of 22



Date: July 13, 2020          Respectfully submitted,


                             s/ Matthew S. Shapanka____________
                             Matthew S. Shapanka (BBO# 690394)
                                Counsel of Record
                             Beth S. Brinkmann (pro hac vice motion forthcoming)
                             Trisha B. Anderson (pro hac vice motion forthcoming)
                             Laura Dolbow (pro hac vice motion forthcoming)
                             Megan C. Keenan (pro hac vice motion forthcoming)
                             COVINGTON & BURLING LLP
                             One CityCenter
                             850 Tenth Street, NW
                             Washington, DC 20001-4956
                             (202) 662-6000
                             mshapanka@cov.com
                             bbrinkmann@cov.com
                             tanderson@cov.com
                             ldolbow@cov.com
                             mkeenan@cov.com
                             Counsel for Amicus Curiae American Physical Society

                             Carrie Garber Siegrist (pro hac vice motion forthcoming)
                             Sari M. Long (pro hac vice motion forthcoming)
                             Faegre Drinker Biddle & Reath LLP
                             1050 K Street NW, Suite 400
                             Washington, DC 20001
                             (202) 312-7419
                             carrie.siegrist@faegredrinker.com
                             sari.long@faegredrinker.com
                             Counsel for the American Association for the Advancement
                             of Science

                             Murray E. Bevan (pro hac vice motion forthcoming)
                             Bevan, Mosca & Giuditta, P.C.
                             222 Mount Airy Road, Suite 200
                             Basking Ridge, NJ 07920
                             mbevan@bmg.law
                             Telephone: (908) 753-8300
                             Fax: (908) 848-6419
                             www.bmg.law
                             Counsel for American Association of Physicists in
                             Medicine

                             David Frantz (pro hac vice motion forthcoming)
                             Conlon, Frantz & Phelan



                                      10
Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 19 of 22



                       1740 N Street NW, Suite 1
                       Washington, DC 20036
                       202) 320-7620
                       dfrantz@conlonfrantz.com
                       Counsel for American Anthropological Association

                       Christine K. Bush (BBO No. 635381)
                       HINCKLEY ALLEN & SNYDER LLP
                       28 State Street
                       Boston, MA 02109
                       Telephone: (617) 345-9000
                       cbush@hinckleyallen.com
                       Counsel for American Mathematical Society

                       Sarah E. Mooney, Esq. (pro hac vice motion forthcoming)
                       Webster, Chamberlain & Bean, LLP
                       1747 Pennsylvania Avenue, N.W., Suite 1000
                       Washington, DC 20006
                       Main: (202) 785-9500
                       Direct: (202) 688-3532
                       Cell: (202) 302-1950
                       Fax: (202) 835-0243
                       smooney@wc-b.com
                       Counsel for American Geophysical Union

                       Robert E. McLaughlin, Sr., Esquire (BBO# 337480)
                       Gilman, McLaughlin & Hanrahan LLP
                       101 Merrimac Street – P.O. Box 9601
                       Boston, MA 02114-9601
                       Telephone: (617) 227-9999
                       E-mail: remsr@gilmac.com
                       Counsel for American Meteorological Society

                       Drew Englund (pro hac vice motion forthcoming)
                       Drew@nonprofitlaw.com
                       RENOSI LAW, P.A.
                       3554 West Orange Country Club Dr.
                       Suite 140
                       Winter Garden, FL 34787
                       407-803-3981
                       Counsel for Society of Vacuum Coaters

                       Mr. Bill Abruzzo, Esq. (pro hac vice motion forthcoming)
                       General Counsel
                       The Optical Society
                       2010 Massachusetts Ave, NW



                                11
Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 20 of 22



                       Washington, DC 20036 USA
                       202-416-1945
                       babruzzo@osa.org
                       Counsel for The Optical Society

                       James Anderson (pro hac vice motion forthcoming)
                       Howe, Anderson, and Smith, PC
                       2401 Pennsylvania Avenue
                       Suite 350, Washington, DC 20037
                       (202) 296-5680
                       janderson@haspc.com
                       Counsel for American Society of Plant Biologists

                       Hugh Webster (pro hac vice motion forthcoming)
                       Webster, Chamberlain & Bean
                       1747 Pennsylvania Ave., NW
                       Suite 1000
                       Washington, DC 20006
                       (202) 785-9500
                       hwebster@wc-b.com
                       www.wc-b.com
                       Counsel for Biophysical Society

                       Lisa A. Stegink (pro hac vice motion forthcoming)
                       500 Davis Sreet
                       Evanston, IL, 60201
                       Office: 224.307.4147
                       LStegink@InsightCounselLlc.com
                       Counsel for Acoustical Society of America

                       Mark H.M. Sosnowsky (BBO# 661724)
                       (pro hac vice motion forthcoming)
                       FAEGRE DRINKER BIDDLE & REATH LLP
                       1500 K Street, N.W., Suite 1100
                       Washington, D.C. 20005
                       Tel: 202-354-1327
                       Fax: 202-230-5354
                       mark.sosnowsky@faegredrinker.com
                       Counsel for American Society of Tropical Medicine and
                       Hygiene

                       John F. O’Connor (pro hac vice motion forthcoming)
                       STEPTOE & JOHNSON LLP
                       1330 Connecticut Avenue, N.W.
                       Washington, D.C. 20036
                       (202) 429-3000



                                12
Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 21 of 22



                       Counsel for American Institute of Physics and American
                       Astronomical Society

                       Leo S. Fisher (pro hac vice motion forthcoming)
                       James V Irving, MA Bar #649257
                       BEAN, KINNEY & KORMAN, P.C.
                       2311 Wilson Boulevard, Fifth Floor
                       Arlington, VA 22201
                       Lfisher@beankinney.com
                       Jirving@beankinney.com
                       703/525-4000
                       Counsel for the American Association for Dental Research

                       David Hillman
                       Ellis & Winters, LLP
                       4131 Parklake Avenue Suite 400
                       Raleigh, NC 27612
                       919-865-7090
                       david.hillman@elliswinters.com
                       Counsel for Sigma Xi, The Scientific Research Honor
                       Society




                                13
       Case 1:20-cv-11283-ADB Document 80-1 Filed 07/13/20 Page 22 of 22



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of July 2020, I electronically filed the foregoing

Motion for Preliminary Injunction with the Clerk of the Court using the CM/ECF system, which

will send notification to all counsel of record.



                                                        s/ Matthew S. Shapanka______________
                                                        Matthew S. Shapanka




                                                   14
